On Appellee’s Second Motion for Rehearing.
Appellee has filed his second motion for rehearing in which he still contends that this court should affirm the judgment of the trial court, and in the alternative he offers to remit the full 'amount that the jury could have awarded him as damages for the loss of earnings of Sophie Williams from the date of the injury suffered by her to the date of the trial of this cause in the trial court. Appel-lee insists that since we have remanded this cause on the sole point that the trial court erred in instructing the jury that in arriving at the amount of damages, if any, to be awarded to the plaintiff, that they may take into consideration the loss of earnings, if any, of Sophie Williams since the date of said injury, if any, to the date of the trial; that we should reform the judgment by reducing same By the full amount that the jury could have awarded appellee for the loss of earnings of his wife and affirm the judgment of the trial court as reformed. We have concluded that such a reformation of the judgment will eliminate the error for , which -we re-versed and remanded this cause. We feel that the amount of such damages can be ascertained with that reasonable degree of certainty which would justify permitting the appellee to file his remittitur. See Houston Chronicle Publishing Co., v. Wegner, Tex.Civ.App., 182 S.W. 45; Houston Ice & Brewing Association v. Armour & Co., Tex.Civ.App., 253 S.W. 635; Texas & N. O. R. Co., v. Carr, 91 Tex. 332, 43 S.W. 18. The only evidence in the record with reference to the loss of earnings of Sophie Williams is in effect that she had. been earning from $15 to $18,per week at the time of her injury as set out in our original opinion. The evidence further shows that Sophie Williams’ injury was received on December 24, 1946, and the date of the trial was November 24, 1947; therefore the most that the jury would have been authorized to award the plaintiff for lost earnings of Sophie Willliams was $18 per week for 48 weeks, totaling the sum of $864, which amount appellee tenders as remittitur.
Since the appellee has tendered a remit-titur thereby curing the only error upon which a reversal and remand of this cause was predicated, we have re-examined the' several points advanced by appellant for a reversal of this cause, and being of the opinion that none of such points present such error as require a reversal, the judgment of the trial court is reformed by deducting from the amount of damages awarded to appellee the sum of $864 and as thus reformed it is affirmed.